UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7484


NICHOLAS JAMES QUEEN, SR.,

                Petitioner – Appellant,

          v.

WARDEN,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:12-cv-02257-WMN)


Submitted:   October 17, 2012              Decided:   October 31, 2012


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicholas James Queen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nicholas        James   Queen,       Sr.,     appeals      the    district

court’s order denying his petition for writ of mandamus.                              We

have   reviewed      the    record   and        find     no   reversible          error.

Accordingly,    we   deny    leave   to       proceed    in   forma   pauperis       and

dismiss the appeal for the reasons stated by the district court.

Queen v. Warden, No. 1:12-cv-02257-WMN (D. Md. Aug. 24, 2012).

We   dispense   with   oral    argument        because    the   facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            DISMISSED




                                          2